Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OKLAHOMA


 JERRI A. V.,                               )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )      Case No. 19-CV-00525-CDL
                                            )
 KILOLO KIJAKAZI1,                          )
 Acting Commissioner of the                 )
 Social Security Administration,            )
                                            )
               Defendant.                   )


                                  OPINION AND ORDER

        Plaintiff seeks judicial review of a decision of the Commissioner of the Social

 Security Administration (Commissioner) denying Social Security disability benefits. The

 parties have consented to proceed before a United States Magistrate Judge in accordance

 with 28 U.S.C. § 636(c)(1), (2). For the reasons set forth below, the undersigned affirms

 the Commissioner’s decision denying benefits.

                                     Procedural History

        Plaintiff filed an application for social security disability benefits on March 9, 2015.

 Plaintiff alleges she became disabled due to chronic neck and back pain and bulging discs

 in her back. Plaintiff was forty-two years old on the alleged onset date of February 1, 2015.


 1
        Effective July 9, 2021, pursuant to Federal Rule of Civil Procedure 25(d)(1), Kilolo
 Kijakazi, Acting Commissioner of Social Security, is substituted as the defendant in this
 action. No further action need be taken to continue this suit by reason of the last sentence
 of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 2 of 16




 Prior to the onset date, Plaintiff worked as a retail cashier, and fast food restaurant cook,

 food preparer, and cashier.      The Social Security Administration denied Plaintiff’s

 application on initial review and on reconsideration. Plaintiff then requested a hearing

 before an Administrative Law Judge (ALJ).

        The ALJ held a hearing on March 8, 2017. Testimony was given by Plaintiff and

 Vocational Expert (VE) Jennifer L. Sullivan. On June 28, 2017, the ALJ issued a decision

 denying disability benefits. (R. 120). On September 5, 2018, the Appeals Council vacated

 the unfavorable decision and remanded the claim. (R. 139). The ALJ held a second hearing

 on December 19, 2018. Testimony was given by Plaintiff and VE Christie Wilson. On

 January 17, 2019, the ALJ issued a decision denying disability benefits. (R. 899). The

 Appeals Council affirmed the decision on July 28, 2019, rendering the ALJ’s January 17,

 2019 decision the agency’s final decision. (R. 893). Plaintiff timely filed an appeal in the

 district court. Accordingly, the Court has jurisdiction to review the ALJ’s January 17, 2019

 decision under 42 U.S.C. § 405(g).

                                    Standard of Review

        Judicial review of a Commissioner’s disability determination “‘is limited to

 determining whether the Commissioner applied the correct legal standards and whether the

 agency’s factual findings are supported by substantial evidence.’” Noreja v. Soc. Sec.

 Comm’r, 952 F.3d 1172, 1177 (10th Cir. 2020) (citing Knight ex rel. P.K. v. Colvin, 756

 F.3d 1171, 1175 (10th Cir. 2014)). “Substantial evidence is more than a mere scintilla and

 is such relevant evidence as a reasonable mind might accept as adequate to support a

 conclusion.” Id. at 1178 (quoting Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir.

                                              2
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 3 of 16




 2005)); see also Biestek v. Berryhill, __ U.S. __, 139 S. Ct. 1148, 1154 (2019). “Evidence

 is not substantial if it is overwhelmed by other evidence in the record or constitutes mere

 conclusion.” Noreja, 952 F.3d at 1178 (quoting Grogan, 399 F.3d at 1261-62).

        So long as supported by substantial evidence, the agency’s factual findings are

 “conclusive.” Biestek, 139 S. Ct. at 1152 (quoting 42 U.S.C. § 405(g)). Thus, the court

 may not reweigh the evidence or substitute its judgment for that of the agency. Noreja, 952

 F.3d at 1178.

                                    Agency Proceedings

        The Social Security Act (the Act) provides disability insurance benefits to

 qualifying individuals who have a physical or mental disability. See 42 U.S.C. § 423. The

 Act defines “disability” as an “inability to engage in any substantial gainful activity by

 reason of any medically determinable physical or mental impairment which can be

 expected to result in death or which has lasted or can be expected to last for a continuous

 period of not less than 12 months.” See 42 U.S.C. § 423(d)(1)(A).

        The Commissioner uses a five-step, sequential process to determine whether a

 claimant is disabled and, therefore, entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(i)-

 (v). A finding that the claimant is disabled or is not disabled at any step ends the analysis.

 See id.; see also Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Williams v.

 Bowen, 844 F.2d 748, 751 (10th Cir. 1988)).

        At step one, the claimant must demonstrate that he is not engaged in any substantial

 gainful activity. See Lax, 489 F.3d at 1084. Here, the ALJ determined Plaintiff had not



                                               3
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 4 of 16




 engaged in substantial gainful activity since February 1, 2015. (R. 904). The ALJ’s

 determination at step one is not challenged and is supported by substantial evidence.

        At step two, the claimant must establish an impairment or combination of

 impairments that is severe. See id. A claimant who does not have a severe impairment is

 not disabled. See Williams, 844 F.2d at 1084. Here, the ALJ determined that Plaintiff has

 following severe impairments: degenerative disc disease of the lumbar and cervical spine

 with radiculopathy, Carpal Tunnel Syndrome (CTS), degenerative joint disease right hip

 status post-surgical procedure, degenerative joint disease left shoulder/elbow, status post-

 left shoulder rotator cuff repair, and ulnar nerve release, obesity, anxiety, and depression.

 (R. 904). Thus, the ALJ properly proceeded to step three.

        At step three, the ALJ determines whether the claimant’s severe impairment or

 impairments is equivalent to one that is listed in Appendix 1 of the regulation, which the

 Commissioner “acknowledges are so severe as to preclude substantial gainful activity.”

 Williams, 844 F.2d at 751 (internal quotation and citation omitted); see 20 C.F.R. §§

 404.1520(d); 20 C.F.R. Part 404, subpt. P, app’x 1 (Listings). If the claimant has an

 impairment that meets all the criteria of a Listing, the claimant is presumed to be disabled

 and is entitled to benefits. Otherwise, the ALJ proceeds to step four.

        Here, the ALJ found at step three that Plaintiff’s physical impairments do not meet

 or equal the criteria for any listing. The ALJ stated that he gave special consideration to

 Listing 1.02, Major disfunction of a joint, Listing 1.03, Reconstructive surgery of a major

 weight bearing joint, Listing 1.04, Disorders of the spine, and Listing 11.14, Neuropathy.

 (R. 905). The ALJ also factored obesity in the analysis of listings with Plaintiff’s

                                              4
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 5 of 16




 impairments and found that Plaintiff’s severe impairments in combination with obesity do

 not meet or equal a listing. Id. The ALJ additionally found that Plaintiff’s mental

 impairments do not meet or medically equal any Listings. Id. In accordance with these

 findings, the ALJ proceeded to step four.

       At step four, the claimant must show that her impairment or combination of

 impairments prevents her from performing work she has performed in the past. If the

 claimant can perform her previous work, she is not disabled.2

       Here, the ALJ reviewed testimony of claimant, objective medical evidence in the

 record, and medical opinions from consultative examinations and from Plaintiff’s treating

 physician, Bryan Ledbetter, D.O. The ALJ determined that Plaintiff has the RFC

            to perform sedentary work as defined in 20 CFR 404.1567(a) and
            416.967(a) with the following limitations: The claimant can lift or
            carry up to ten pounds occasionally and less than ten pounds
            frequently. The claimant can stand or walk up to two hours in an
            eight-hour workday. The claimant can sit six hours in an eight-hour
            workday with normal breaks. The claimant cannot climb ladders,
            ropes or scaffolds. The claimant can stoop, balance, kneel, crouch,
            crawl, or climb ramps and stairs occasionally. The claimant can
            frequently finger and handle bilaterally. The claimant cannot
            perform bilateral overhead reaching. The claimant can understand,
            remember, and carry out simple and intermediate level instructions
            and perform tasks of simple and some intermediate level difficulty
            with routine supervision such that she is capable of doing simple or
            unskilled work. The claimant can relate to supervisors and

 2
  Step four is comprised of three distinct phases. See Winfrey v. Chater, 92 F.3d 1017, 1023
 (10th Cir. 1996). First, the ALJ determines the claimant’s residual functional capacity
 (RFC) “based on all the relevant medical and other evidence.” 20 C.F.R. § 404.1520(e).
 Second, the ALJ determines the physical and mental demands of the claimant’s past
 relevant work. Winfrey, 92 F.3d at 1023 (citing 20 C.F.R. § 404.1520(e)). Finally, the ALJ
 determines whether the RFC found in phase one allows the claimant to meet the job
 demands found in phase two. Winfrey, 92 F.3d at 1023.

                                             5
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 6 of 16




            coworkers on a superficial work-related basis. The claimant can
            adapt to a work situation.

 (R. 906). The ALJ found the above RFC assessment is supported by the treatment records,

 diagnostic imaging, and the claimant’s testimony. (R. 910). The ALJ found the RFC is

 justified as sedentary work with the above limitations and is consistent with the evidence

 and the claimant’s combined impairments. Id.

       The VE stated Plaintiff’s past work as fast food worker was “light” and “unskilled.”

 Id. Therefore, based on the VE’s testimony as to a hypothetical person with Plaintiff’s

 RFC, the ALJ found that Plaintiff would be unable to perform her past work. (R. 911).

 Accordingly, the ALJ proceeded to step five.

        Once a claimant has satisfied her burden at steps one through four, thus establishing

 a prima facie case of disability, the burden of proof shifts to the Commissioner to show at

 step five that the claimant retains the capacity to perform other work available in the

 national economy, in light of the claimant’s age, education, and work experience. Lax, 489

 F.3d at 1084.

        Here, after finding Plaintiff is unable to perform her past relevant work, the ALJ

 considered the relevant factors. Plaintiff is forty-two years old, which is defined as a

 younger individual age 18-44, on the alleged disability onset date (citing 20 CRF 404.1563

 and 416.963). Id. Plaintiff has at least a high school education and is able to communicate

 in English (citing 20 CFR 404.1564 and 416.964). Id. Transferability of job skills is not

 an issue in this case because the claimant’s past relevant work is unskilled (citing 20 CFR

 404.1568 and 416.968). Id. Plaintiff’s ability to perform all or substantially all of the


                                              6
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 7 of 16




 requirements of this level of work has been impeded by additional limitations. The VE

 testified that there were jobs that exist in the national economy for an individual with

 Plaintiff’s age, education, work experience, and RFC. (R. 912).

        Based on these factors, the ALJ found based on Plaintiff’s age, education, work

 experience and RFC, Plaintiff is capable of making a successful adjustment to other work

 that exists in significant numbers in the national economy. Id.      Specifically, the ALJ

 identified three representative occupations that he determined Plaintiff can perform, citing

 the hearing testimony of the VE. Id.

        Document Scanner, “sedentary” unskilled work, with a Specific Vocational

        Preparation (SVP) of 2, Dictionary of Occupational Titles (DOT) Code # 249.587-

        018, with approximately 196,000 such jobs available within the national economy;

        Clerical Mailer, “sedentary” unskilled work, with a SVP of 2, DOT Code #

        209.587-010, with approximately 32,000 such jobs available within the national

        economy;

        Apprentice Circuit Board Screener, “sedentary” unskilled work, with a SVP of

        2, DOT Code # 726.684-110, with approximately 48,000 such jobs available within

        the national economy. Id.

        Accordingly, the ALJ found at step five that Plaintiff has not been under disability

 from February 1, 2015, through the date of his decision. Id.

                                    Plaintiff’s Arguments

        Plaintiff argues that the ALJ’s RFC determination is not based upon substantial

 evidence and the ALJ failed to present a complete hypothetical question to the VE.

                                              7
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 8 of 16




 Specifically, Plaintiff asserts the ALJ did not consider the absences from work Plaintiff

 required due to the numerous surgeries that occurred from May 5, 2015 through March 15,

 2017 when assessing Plaintiff’s RFC.3 Plaintiff asserts that the ALJ failed to present a

 hypothetical question to the VE regarding a limitation due to her absenteeism.

        Defendant argues that it was reasonable for the ALJ to not include a limitation

 regarding absenteeism in the RFC assessment or his hypothetical questions to the VE.

 Defendant argues that absenteeism due to having surgery for an impairment is not an

 ongoing limitation and should not be considered a functional limitation when determining

 Plaintiff’s RFC.

                                           Analysis

        Plaintiff’s arguments focus on the singular issue of Plaintiff’s absenteeism related

 to her past surgeries and whether the ALJ failed to consider that as a limitation in his RFC

 determination or in a hypothetical question to the VE. The Commissioner acknowledges

 that each surgery may have had a period of recovery that could cause absences from work.

 (Doc. 26, page 11). However, these individual conditions would not require a limitation

 to address absences due to surgery in the RFC, as absenteeism due to surgery would



 3
        A closed period of disability should be considered if the evidence suggests that a
 claimant’s impairments may have been disabling for a period of at least 12 months but a
 period which started and stopped before the ALJ’s decision. Gagnon v. Colvin, 2015 WL
 1268294, *4 (E.D. Okla) (unpublished). However, Plaintiff failed to raise this argument
 and therefore, it is considered waived. See Eateries, Inc. v. J.R. Simplot Co., 346 F.3d 1225,
 1232 (10th Cir. 2003) (“A party forfeits an issue it does not support with legal authority or
 argument.”) (internal citation and quotation omitted)).



                                               8
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 9 of 16




 typically only occur once per condition. Id. In this case, Plaintiff underwent nine surgeries

 from May 5, 2015 through March 15, 2017 for different conditions. Under agency

 regulations, “severe impairments lasting less than 12 months cannot be combined with

 successive, unrelated impairments to meet the duration requirement.” See SSR 82-52.

 Although it is reasonable to expect that Plaintiff would have some recovery time after each

 surgery, the recovery periods cannot be combined to meet the duration requirement in SSR

 82-52. See id.

    The Commissioner has promulgated regulations regarding assessment of RFC. See

 C.F.R. § 404.1545-1546, 416.945-946.        In assessing RFC, an ALJ is to consider a

 claimant’s abilities to meet the demands of work despite her impairment(s). Id. at §

 404.1545, 416.945. The assessment is to be based upon all relevant medical and other

 evidence in the record and is to include consideration of the limitations caused by all the

 claimant's impairments, including impairments which are not “severe” as defined in the

 regulations. Id. at §§ 404.1545(a & e), 416.945(a & e).

    Plaintiff contends the ALJ failed to include a limitation for absenteeism in his RFC

 assessment. An ALJ only need include limitations that are substantially supported by the

 medical record. See Kirkpatrick v. Colvin, 663 Fed. App’x 646, 650 (10th Cir. 2016).

 (“Clearly, an ALJ doesn’t commit error by omitting limitations not supported by the

 record”); Arles v. Astrue, 438 Fed. App’x 735, 740 (10th Cir. 2011). (rejecting plaintiff’s

 claim a limitation should have been included in his RFC because “such a limitation has no

 support in the record”). While it is expected Plaintiff required some recovery time for each



                                              9
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 10 of 16




 of her surgeries, the record does not support a functional limitation for ongoing

 absenteeism.

        A. Medical Records

        As outlined below, with the exception of the two surgical fusions on Plaintiff’s neck,

 the remaining surgeries involved impairments that resolved after surgery.

           i.     May 5, 2015 left carpal tunnel surgery

        At the May 29, 2015 left carpal tunnel post-operative visit with Brent Nossaman,

 D.O., the medical record indicates that although Plaintiff reports experiencing moderate

 pain, she states “she is doing fine.” (R. 532). (Exhibit 5F, page 3). The physical

 examination also revealed that Plaintiff “no longer experiences any numbness or tingling

 in the median nerve distribution” and “there is no evidence of swelling.” Id. Dr. Nossaman

 continued to state that Plaintiff “is doing extremely well” and discharged her from his care.

 (R. 533). (Exhibit 5F, page 4).

           ii.    June 15, 2015 C5-C6 neck surgery

        At the July 7, 2015 post-operative visit with Casey Smith, M.D., Plaintiff reported

 “her neck and arm pain have significantly improved and [she] is pleased with the result of

 her surgery.” (R. 705). (Exhibit 14F, page 1). The ALJ also noted that post-operative x-

 rays of Plaintiff’s cervical spine showed the hardware was in good position and the graft

 appeared in good position without subsidence. (R. 908) (citing Exhibit 14F at 2)).

        At the October 25, 2015 post-operative visit with Dr. Smith, the X-rays revealed

 Plaintiff had no evidence of hardware loosening and some evidence of bony fusion across



                                              10
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 11 of 16




 her disc space, although her fusion was still not completely solid. (R. 717). Plaintiff

 complained of pain in her left arm and shoulder, but “[s]he otherwise is doing well.” Id.

        However, at the 6 month post-operative visit on December 15, 2015 with Dr. Smith,

 Plaintiff reported continued neck pain, and her x-rays showed no clear evidence of fusion.

 (R. 720). Dr. Smith ordered a CT scan to evaluate for pseudoarthrosis, which could explain

 her ongoing neck pain. Id. At the January 6, 2016 follow up with Dr. Smith, Plaintiff

 continued to complain of persistent neck pain, and her CT showed evidence of

 pseudarthrosis. (R. 724). Dr. Smith recommended a posterior cervical instrumented

 decompression and fusion with keyhole foraminotomy. Id.

           iii.    September 24, 2015 right carpal tunnel & right ulnar nerve
                   transposition surgery

        At the October 19, 2015 post-operative visit with Dr. Nossaman, he noted that

 Plaintiff “is doing well in both areas.” (R. 714). He noted that Plaintiff “has marked

 improvement in light touch and sensibility in the median and ulnar nerve distributions of

 the right hand” and “[c]irculation is intact to the right upper extremity.” Id. He noted that

 Plaintiff has some soreness in the palm of the hand, but that was expected as she had been

 doing a lot of gripping and twisting with her hand and that places a lot of effort in the palm

 that is sore and tender following the surgery. Id. He noted that Plaintiff had a previous left

 carpal tunnel surgery but was still having trouble with her left upper extremity. (R. 715).

 Dr. Nossaman noted that review of Plaintiff’s EMG/NCV study did not have any

 significant changes on the nerve test, but clinically she had some significant trouble with

 the ring and small finger with cubital tunnel syndrome. Id. Dr. Nossaman noted Plaintiff


                                              11
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 12 of 16




 wished to proceed with left ulnar nerve transposition surgery to correct this, as she “has

 done great” with the same surgery previously on the right side. Id.

           iv.     October 23, 2015 partial hysterectomy

        The only records from this surgery are the records on the day of the surgery. In the

 October 23, 2015 post-surgery consultation report of John R. Thompson, M.D., he noted

 that Plaintiff is “doing ok”, her pain is “rated about 6/10 to 7/10”, she was able to finish

 her dinner, she “states she is doing okay overall” and she denied any fever or chills and

 any nausea or vomiting. (R. 581).

           v.      November 19, 2015 left ulnar nerve transposition surgery

        The November post-operative report by Dr. Nossaman reported Plaintiff “tolerated

 the procedure well without any complication and was transferred to recovery in stable

 condition.” (R. 597).

           vi.     February 8, 2016 C5-C6 neck surgery & February 16, 2016 neck
                   surgery infection surgery

        Plaintiff initially tolerated the surgery well, but developed a fluid collection in the

 posterior cervical spine and was brought back to surgery on February 16, 2016 due to

 concerns for infection. (R. 678). At the two week post-operative visit on March 2, 2016,

 Dr. Smith noted Plaintiff had developed a blood clot and was placed on Coumadin and

 Bactrim DS by her primary care doctor. (R. 741). Despite her complicated recovery course

 due to the infection and blood clot, Plaintiff reported “she is doing much better after her

 second surgery and denies systemic symptoms.” Id. Dr. Smith notes that Plaintiff “is

 doing well today and has had near complete resolution of her left arm pain.” (R. 742). At


                                               12
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 13 of 16




 the April 6, 2016 follow-up visit with Dr. Smith, Plaintiff “reports continued improvement

 and no further complications.” (R. 744). Plaintiff reported she had an injury which resulted

 in some neck pain after helping her mother-in-law up off the ground after falling from her

 wheelchair. Id. Plaintiff stressed she “has been very compliant with her 10 pound

 restrictions other than this incident.” Id. It is worth noting that this appointment is less

 than ten months after Plaintiff’s initial neck surgery on June 15, 2015 and Dr. Smith

 reported that Plaintiff “has had good resolution of her neck and shoulder pain,” “she

 continues to do quite well,” and “she continues to wean off of her pain medication and

 Valium and [r]efills were given today in a tapered fashion.” (R. 746).

           vii.    September 12, 2016 left shoulder rotator cuff surgery

        At the September 23, 2016 post-operative visit, James D. Cash, M.D. noted that the

 left shoulder exam “shows incisions look good and she has good hand wrist and elbow

 motion.” (R. 758). Dr. Cash started Plaintiff on decompression protocol and instructed

 her to return in three weeks to check her progress. (R. 759).

           viii.   March 15, 2017 right hip surgery

        The ALJ noted that since Plaintiff’s hip surgery, her MRI’s have been largely mild

 and show no residual signs of surgery. (R. 909). Specifically, an MRI of Plaintiff’s right

 hip on November 21, 2018 showed only mildly arthritic changes. Id. (citing Exhibit 29F,

 page 1). The report also notes the muscles and tendons of the pelvis and of both hips show

 no atrophy, edema, mass, tears, or other abnormalities of soft tissues. (R. 882).




                                             13
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 14 of 16




           ix.    Post surgeries

        Since her last surgery, Plaintiff primarily sought treatment for low back pain, hip

 pain, anxiety, and depression. On July 24, 2017, Dr. Ledbetter referred Plaintiff for an

 MRI for her ongoing back and right leg pain. (R. 809). The ALJ noted that the August 23,

 2017 MRI showed degenerative disc disease at L5-S1 without significant spinal or

 neuroforaminal stenosis. (R. 909) (citing Exhibit 23F, page 1). Although the MRI findings

 showed only mild stenosis, Plaintiff continued to seek treatment for back and hip pain, and

 anxiety and depression. The record from the September 5, 2017 visit with Dr. Ledbetter

 states Plaintiff “does not desire pain management but would prefer to see a Surgeon.” (R.

 852). Dr. Ledbetter referred Plaintiff to Dr. Malone. Id. Plaintiff returned to Dr. Ledbetter

 on September 27, 2017 for back pain and requested pain medication. (R. 854). Dr.

 Ledbetter renewed her prescription for Norco and stated they “will continue to work to find

 a back surgeon but so far we have not found one that will accept her as a patient.” (R. 855).

        Plaintiff sought treatment for back pain on October 17, 2017, November 7, 2017,

 December 11, 2017, and April 5, 2018 for which she was prescribed pain medication by

 Dr. Ledbetter. (R. 856-867). There are no records again until November 6, 2018, where

 Plaintiff sought treatment for back and hip pain and requested more pain medication and

 another MRI. (R. 889-890). The ALJ notes that Plaintiff underwent a subsequent lumbar

 MRI on November 21, 2018 that once again showed degenerative disc disease at L5-S1

 without significant spinal or neuroforaminal stenosis. (R. 909) (citing Exhibit 29F, page

 3).



                                              14
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 15 of 16




        In sum, the medical records and diagnostic testing show Plaintiff’s surgeries were

 largely successful and her subsequent symptoms are generally mild and are being treated

 with medications. Therefore, there is nothing in the medical record that supports a

 functional limitation for chronic absenteeism in the RFC assessment.

        Plaintiff also suggests that the ALJ erred by failing to include any manipulative

 limitations in the RFC. (Doc. 18 at 8-9). However, Plaintiff fails to cite any case law for

 this argument. Furthermore, Plaintiff fails to point to any specific evidence in the record

 indicating that her carpal tunnel syndrome resulted in functional limitations or to any

 specific error by the ALJ in considering the evidence as to her manipulative abilities. The

 Court finds, therefore, that Plaintiff has waived this issue.

        Plaintiff asserts that the ALJ erred in failing to present a hypothetical question to

 the VE about limitations due to absenteeism. Hypothetical questions should reflect all of

 Plaintiff’s impairments, see Hargis, 945 f.2d at 1492, but they need only reflect

 impairments and limitations that are borne out by the evidentiary record. Evans v. Chater,

 55 F.3d 530, 532 (10th Cir. 1995). As stated above, there is no evidence in the record that

 Plaintiff will have a functional limitation of chronic absenteeism in the future. Thus, it is

 unnecessary to present a hypothetical question regarding absenteeism as a functional limit

 to be considered by the VE.

        The Court finds the ALJ’s RFC analysis is supported by substantial evidence,

 reflected in objective medical testing and subjective statements by Plaintiff indicating that

 her symptoms improved after her surgeries. Further, the Court finds that absenteeism

 resulting from Plaintiff’s surgeries did not warrant further limitation of the RFC, because

                                               15
Case 4:19-cv-00525-CDL Document 29 Filed in USDC ND/OK on 08/23/21 Page 16 of 16




 Plaintiff has pointed to no substantial evidence that absenteeism due to any of her

 individual impairments would last for a period of 12 months or longer. Cf. SSR 82-52.


                                         Conclusion


        The Court finds that the ALJ evaluated the record in accordance with the legal

 standards established by the Commissioner and the courts. The Court further finds there

 is substantial evidence in the record to support the ALJ’s decision. Accordingly, the ALJ’s

 decision finding Plaintiff not disabled is affirmed.

        ORDERED this 23rd day of August, 2021.




                                              16
